Citation Nr: 0800988	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of a through-and-
through gunshot wound, right hip, muscle group XVII, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
synovitis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1949 until June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April and September 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence illustrates that further development 
is necessary.  Specifically, in a July 2004 statement, the 
veteran alleged his service-connected conditions had worsened 
since the prior December 2003 VA examination.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995).  

Furthermore, the December 2003 VA examination for the 
residuals of a through-and-through gunshot wound was 
incomplete as there was no examination of the appropriate 
muscle group or evaluation of the cardinal signs and symptoms 
of muscle disability.  The state of the record is uncertain 
as to the severity of the veteran's residuals of a through-
and-through gunshot wound to the right hip, muscle group 
XVII, and an updated VA examination ("VAE") is therefore 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate his current level of disability. See 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).

Concerning the veteran's claim for entitlement to service 
connection for PTSD the record reflects that after the VA 
examination, the veteran continued treatment for mental 
disorders and received diagnoses of depression and "rule 
out" PTSD.  Given the similar nature of mental disorders, 
the RO should reexamine the veteran to clarify the current 
diagnosis.  The RO should also examine whether the veteran 
would be entitled to service connection for any other 
psychiatric disorder, including PTSD.  In doing so, the RO 
should take into consideration the fact that the veteran 
served in combat during the Korean War and was awarded a 
Purple Heart among other commendations.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has claims for increased evaluations and a claim 
for service connection pending, the Board cannot proceed with 
the TDIU claim until there has been final adjudication of the 
veteran's other claims. Thus, adjudication of the TDIU claim 
will be held in abeyance pending further development and 
adjudication of the veteran's claims of entitlement to an 
increased evaluation for right knee synovitis and a through 
and through gunshot wound to the right hip and entitlement to 
service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the veteran a 
comprehensive medical examination to 
determine the severity of the residuals of 
a gunshot wound to the right hip, to be 
conducted by a qualified physician.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished and the examiner is 
requested to report complaints and 
clinical findings in detail.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
examination. 

The examiner should describe the residuals 
of the gunshot wound to the right hip 
including any scarring and any joint, 
muscle or neurologic impairment due to 
that disability.  Based on a review of the 
claims file and the examination findings, 
the examiner should specifically identify 
each specific muscle injured by the 
gunshot wound of the right hip and comment 
upon the nature, extent, and current 
degree of impairment manifested by such 
muscle damage (e.g., limitation of motion, 
muscle pain, weakness or fatigue, etc.).  
The examiner should identify the presence 
of any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of entry.  
In particular, the examiner should 
identify the particular muscles involved 
and explain how any retained metal 
fragments have affected the functioning of 
each identified muscle.  

The examiner should comment as to whether 
the disability associated with each of the 
affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

Further, the examiner should identify the 
etiology of any orthopedic, neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 

2.  The RO/AMC should afford the veteran a 
comprehensive medical examination of the 
right knee.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  

The examiner should comment on whether or 
not there is slight, moderate or severe 
recurrent subluxation or lateral 
instability.  Additionally, the examiner 
should provide range of motion findings 
for the right knee to include findings of 
any limitation in flexion or extension of 
the knee.  The examiner should comment on 
the presence or absence of flare-ups of 
pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion.  If possible, the examiner should 
describe any additional functional 
impairment due to flare-ups, repetitive 
motion etc. in additional degrees of 
limitation of motion.

3.  The veteran should be afforded a 
comprehensive psychiatric VA examination.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the December 2003 VA PTSD 
examination and the VA mental health 
treatment records and express an opinion 
as to the following:

a) The examiner should clarify the 
veteran's diagnosis and specifically 
comment on whether the veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  

b) Whether any psychiatric condition, 
including the currently diagnosed 
depression, is related to any event or 
incident in service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

4.  The RO/AMC should readjudicate the 
issues of entitlement to service 
connection for PTSD, entitlement to an 
increased evaluation for right knee 
synovitis and entitlement to an increased 
evaluation for a through and through 
gunshot wound to the right hip, muscle 
group XVII.  After this adjudication, the 
RO/AMC should readjudicate the veteran's 
claim for TDIU.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



